IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TRAVIS KENNETH BYNUM,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4293

FLORIDA GAS
TRANSMISSION COMPANY,
LLC,

      Appellee.

_____________________________/

Opinion filed November 7, 2016.

An appeal from an order of the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Travis Kenneth Bynum, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.